Case: 20-10301     Document: 00515905577          Page: 1    Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-10301                          June 18, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   Joseph Wayne Hunter,

                                                            Plaintiff—Appellant,

                                       versus

   Douglas Hugh Schopmeyer, Attorney of Law; Kathleen
   Walsh, Public Defender; Katherine A. Drew, Public Defender;
   Jennifer Bennett, Judge; Faith Johnson, Dallas County District
   Attorney; Gracie E. Shin, Assistant District Attorney,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-1589


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Joseph Wayne Hunter, Texas prisoner # 1981619, has filed a motion
   for leave to proceed in forma pauperis (IFP) on appeal from the district
   court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10301      Document: 00515905577           Page: 2     Date Filed: 06/18/2021




                                     No. 20-10301


   §§ 1915A and 1915(e)(2)(B). In his complaint, which Hunter was granted
   leave to amend on multiple occasions, Hunter alleged that his state trial
   counsel, a state court judge, a district attorney, an assistant district attorney,
   and others engaged in fraud and conspiracy and deprived him of various
   constitutional rights in connection with his underlying state court criminal
   proceedings, appeal, and postconviction proceedings. The district court
   denied Hunter’s IFP motion and certified that the appeal was not taken in
   good faith.
          By moving for IFP status, Hunter is challenging the district court’s
   certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
   inquiry into an appellant’s good faith “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted).
          The district court found that Hunter’s conspiracy, fraud, and related
   claims against the state court judge were barred by judicial immunity and that
   his federal and state law claims against the district attorney and assistant
   district attorney were barred by prosecutorial immunity. Additionally, the
   district court found that Hunter’s allegations against his trial counsel failed
   to state a claim for fraud or conspiracy, failed to show that counsel was acting
   under color of state law, and that his claims asserting violations of 18 U.S.C.
   §§ 241 and 242 were not cognizable because those criminal statutes did not
   create a private right of action. His claims against appellate counsel were
   dismissed because he did not establish that they were acting under color of
   state law.
          In his IFP motion, Hunter does not adequately address the district
   court’s reasons for dismissing his claims but simply restates the claims he
   raised in his various pleadings filed in the district court. Thus, Hunter has




                                           2
Case: 20-10301      Document: 00515905577          Page: 3   Date Filed: 06/18/2021




                                    No. 20-10301


   effectively abandoned all available arguments for appeal. See Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because
   Hunter has otherwise failed to present any coherent nonfrivolous argument
   showing that he would be entitled to relief under § 1983 or any other statutory
   provision, see Howard, 707 F.2d at 220, his motion to proceed IFP on appeal
   is DENIED and his appeal is DISMISSED AS FRIVOLOUS.
          The dismissal of this appeal as frivolous counts as a strike under 28
   U.S.C. § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 535-39 (2015).
   Hunter has previously received two strikes under 28 U.S.C. § 1915(g). See
   Hunter v. James, 717 F. App’x 500, 501 (5th Cir. 2018); Hunter v. Pitre, 3:17-
   CV-1093 (N.D. Tex. July 2, 2020). Because Hunter now has at least three
   strikes, he is BARRED from proceeding IFP in any civil action or appeal
   filed in a court of the United States while he is incarcerated or detained in
   any facility unless he is under imminent danger of serious physical injury. See
   § 1915(g). He is WARNED that any pending or future frivolous or repetitive
   filings in this court or any court subject to this court’s jurisdiction may
   subject him to additional sanctions, and he is directed to review all pending
   matters and move to dismiss any that are frivolous, repetitive, or otherwise
   abusive.




                                         3